Revision of the Multiannual Financial Framework (debate)
Τhe next item is the debate on the following oral questions:
the oral question to the Council by Reimer Böge, on behalf of the Committee on Budgets, on the review of the Multiannual Financial Framework 2007-2013 - B7-0310/2010) and
the oral question to the Commission by Reimer Böge, on behalf of the Committee on Budgets, on the review of the Multiannual Financial Framework 2007-2013 - B7-0311/2010).
Madam President, ladies and gentlemen, on behalf of the Committee on Budgets we are putting to the Commission and the Council these oral questions concerning the review of the Multiannual Financial Framework at a time of incredible economic and EU policy challenges and at a time when questions are also being asked about the sustainability of the European Union project. We are tabling these oral questions because they are linked to the joint statements and promises made in May 2006 as part of the interinstitutional budget agreement, which no longer appear to apply. That, at least, is our impression.
On top of this, there is the implementation of the Treaty of Lisbon, with new priorities for foreign trade, sport, space research, climate change and energy, to name but a few. That means that we also have to find room in our budget for these new priorities. Article 311 states explicitly that the Union must provide itself with the means necessary to achieve its objectives and carry through its policies without taking on debt.
You could say that the Statement on the Budget Review of 17 May 2006 contains everything that is necessary for a thorough review of the decisions made then and for their revision, if necessary, as well as an express assurance of the involvement and participation of Parliament in the opinion forming process associated with that.
As the rapporteur in charge of this issue at the time, with disappointment, I have to ask the question today whether these agreements and commitments were genuine or whether they were just a sham from the very start, a sham that was needed simply to achieve an agreement in the Council. Commissioner Lewandowski, is the Commission hesitating with the analysis and proposals envisaged just because the Council does not want to budge on this? You need to decide whether you want to side with the Council or with Parliament.
To this I would add that Article 4 of the interinstitutional agreement makes it expressly clear that, in the case of any review of the treaty that has budgetary implications, the Multiannual Finance Framework and the interinstitutional agreement would need to be revised accordingly. It is these commitments, starting with the European External Action Service, and the aforementioned priorities that are making revision necessary, not only that of a technical nature but, most definitely, also the political revision of Budget IIV and the Multiannual Financial Framework. While they will not all need to be carried out in the first year, they will most certainly affect multiannual planning.
At this juncture, I would add that we are affronted by the decision that was hastily made during the Stabilisation Rescue Package, although it was, of course, necessary and there was no alternative but, at the same time, it has, to some extent, ridden roughshod over the rights of Parliament in budgetary matters. The Commission should consider whether it should make use of Article 124, that is, whether it should take the initiative to arrange regular meetings at the highest level, the level of presidents of the institutions, as part of the budgetary procedure, in order to finally move these delicate issues forward. This is because we should also, hopefully in time for or during conciliation, talk about the revision of the Multiannual Financial Framework - Article 312 concerning the Approval Procedure - and the political revision of Budget IIV, also from the perspective of political necessity, about making adjustments in line with the Treaty of Lisbon, about the margins, the reviews, flexibilities, political projects of the future, such as Galileo and ITER, and the European External Action Service, in order to define projects with European added value and, where possible, to exercise restraint of course.
Speaking here today, I have to ask both the Commission and the Council very seriously if they think that all these agreements should now be regarded as dead letters. Or are you genuinely prepared to consult Parliament? It is in the interests of the Treaty of Lisbon that we take all necessary measures during the financial framework adoption procedure to facilitate adoption of this act. I have not seen any signs of this to date, which is why I need to ask you the following question: are you prepared and do you consider yourself able to revise the Multiannual Financial Framework while, at the same time, working with us, reconciling it with the provisions of the Treaty of Lisbon? Your replies, both those of the Commission and the Council, will decide our future cooperation on budgetary matters in the next few years.
Good afternoon. My thanks to the Members of the European Parliament for the opportunity to answer your questions on this issue, which is so important.
I must start by stressing that there was no agreement at the European Council of December 2005 that the Multiannual Financial Framework should be revised. Rather, the Commission was asked to carry out a full and in-depth examination of all the components of the European Union's expenditure and resources, and then submit a report on that. The European Council also established that decisions on all aspects of the report could be taken on the basis of the report itself, and that it would be taken into account for the purposes of the preparatory studies for the subsequent financial framework.
As yet, the Commission has still not presented this examination. The Council does not believe that there is currently an enormous or great need to revise the current Multiannual Financial Framework; this is, above all, because of the need to consider the budgetary and macro-economic situation through which the Member States are currently struggling. The position adopted by the Council is therefore that any new need must be financed by prioritising or redistributing the credits that are currently awarded. In any case, any decision to revise the Multiannual Financial Framework requires a Commission proposal and this proposal has not been received.
Nevertheless, it is clear that, if a decision to revise the financial framework had to be adopted, it would - obviously - have to be done with respect for the treaty, including Article 312 of the Treaty on the Functioning of the European Union.
I would like to take this opportunity to reiterate the Council's position, included in its budgetary guidelines for 2011, which were adopted on 16 March and presented to Parliament during the tripartite dialogue held on 25 March of this year. Specifically, the Council agrees with the Commission that the Lisbon legislative package must constitute a technical exercise and cannot mean a modification of the content of the interinstitutional agreement on budgetary discipline and sound financial management of 17 May 2006.
I must stress the importance of adopting the Lisbon legislative package as soon as possible so that the new requirements established by the new treaty can be transposed to legislation without excessive delays. As part of this process, the Council is prepared to enter discussions with the European Parliament on the Lisbon legislative package.
Ladies and gentlemen, I am grateful for the opportunity offered by the question to give the position of the Council on this issue, and I will be delighted to answer any other questions that Members consider it appropriate to ask.
Member of the Commission. - Madam President, I will start directly with serious answers to the questions, as, if Reimer Böge is asking the questions, that is sufficient reason to take them seriously.
As regards the question on the revision of the financial framework, the report on the functioning of the interinstitutional agreement is now in your hands. This analyses the flexibility and the margins - not as a goal in itself, but in the context of possible new developments.
The conclusion is very clear that the margins are very tight in almost all the headings. We cannot expect, for example, Heading 2 (Agriculture) to supply additional needs whenever there are new needs to be financed. The Commission can only present proposals for the revision of the financial framework when the precise needs are known and cannot be covered by other means, which is not the case so far. Even with ITER, we need commitment for the long-term financing of this large-scale project.
As regards the lines identified as conducive to the 2020 strategy for green, smart and inclusive growth, we have identified around EUR 58 billion in the 2011 draft budget, which is 40% of the budget conducive to these goals listed in the 2020 strategy.
Moving on to the second question about the procedure, the Commission's basic logic was to align the provisions of the current interinstitutional framework with the new framework of the Lisbon Treaty. The goal was to preserve as much continuity as possible and make as little change as is needed by the new treaty, but on the basic assumption of preserving the same level of flexibility and the same balance of powers between institutions.
We know what is pending given our assumptions. The pending issue is the so-called 'zero zero free flexibility' that has been conducive to conciliation since 2007. Everybody who was part of the conciliation is aware that this was necessary and that is why we should defend it. This was the provision about the Council acting by qualified majority to compensate and revise, which has been done on several occasions since 2007. I think there is nothing in the letter and spirit of the new treaty to contradict that level of flexibility, and we are going to be very flexible when it comes to the new innovative drafting of this flexibility article in the Multiannual Financial Framework.
The new budgetary review that is delayed should be the occasion to rise up to the political vision for the future, as clearly stated by Reimer Böge. This is the vocation, not the report on interinstitutional agreement, so we hope to be up to the expectations of Parliament and are, as usual, ready to cooperate.
(DE) Madam President, I realise this might be inappropriate of me, but I am afraid I have to raise a point of order. For me, photography is basically a nice leisure pursuit. However, I do wonder whether this new practice in the House of Members taking photographs of others, especially secretly and from behind, is appropriate.
I know that, for the Hans-Peter Martin List, the use of hidden cameras has been common practice. Madam President, can you please explain this situation? Anyone who would like to have a photo of me is welcome to have it. I will be happy to send them a photo by PDF or e-mail. However, when I am sitting here alongside a member of the Martin List, I do find it immature when photos are secretly being taken from behind to document that fact. Madam President, I ask that you rectify this in future as it is unbecoming for this House and I ask that you pass on this concern of mine.
Thank you Mr Obermayr. We have noted your request and will pass the matter on for examination.
As Mr Böge said, the Treaty of Lisbon commits the European Union to new priorities. It is therefore necessary to secure the finances required to achieve the objectives and implement the EU's policies in this context. This situation obviously requires a wide-ranging review, which will include every aspect relating to the European Union's spending and funding, including technical and political adjustments to the Multiannual Financial Framework and the interinstitutional agreement, as well as the revision of certain budgetary envelopes agreed up until 2013.
However, we must not overlook the fact that we are in the midst of an economic crisis and that we must use every resource available to us to overcome this crisis. Apart from the wide-ranging review, which needs to be carried out prudently and in detail, I think that a pragmatic approach is also required to facilitate the tasks ahead of us and help us emerge from this period more quickly. As the Presidency of the Council said, I think that any money which has not been spent so far should be reallocated to areas promoting job creation and helping to overcome the crisis. Additional funds are not required; the only thing needed is to reallocate funds which have not been used.
Within the European programmes, Member States must be provided with the opportunity to transfer funds from areas where there is insufficient demand to areas where applications have exceeded the resources allocated. In addition, there are various initiatives which have been approved after 2007, such as the Eastern Partnership or the future Danube Strategy. Reallocating funds to these instruments would make a considerable contribution, along with the contribution of each Member State involved, to launching and implementing projects of paramount importance to the states located in the region, but not only them.
Madam President, the debates we have been attending in the European Parliament in recent months have been of great importance.
We are setting out nothing more and nothing less than the future of the European Union. For example, we are debating the Europe 2020 strategy to prevent us from falling behind in terms of research, development and innovation, job creation, world competitiveness, and the environment. I would like to know if the Commission and the Council believe that these goals can be achieved without substantially increasing the EU budget, or if we are instead going to once again go no further than making declarations that sound good.
Nor can we forget - and we have already recalled it here - that the Treaty of Lisbon entered into force a few months ago and that, as a result of it, the European External Action Service has been launched, which also has a financial cost; I would like to know how we are going to finance it.
I will give you an example of what I believe we must not do and what I have unfortunately heard here. For example, the Commission has just presented an amending budget to compensate banana-supplying African, Caribbean and Pacific states with EUR 190 million over four years. Do you really believe that meeting this commitment should be at the expense of other types of aid to third countries? Are we really going to finance new commitments by cutting ones that we had previously made?
I believe that the needs are clear and the answers should be so. Nevertheless, just in case, I am going to recall what the Council said when it adopted the current financial framework, and I am citing the actual text: 'The increasing pace of globalisation and rapid technological change continues to offer new opportunities and present new challenges. Against this background, the European Council agrees that the EU should carry out a comprehensive reassessment of the financial framework, covering both revenue and expenditure, to sustain modernisation and to enhance it, on an ongoing basis. The European Council therefore invites the Commission to undertake a full, wide-ranging review covering all aspects of EU spending, including the CAP, and of resources, including the UK rebate, to report in 2008/9'.
Well, here we are in mid-2010 and Parliament is having to ask the other two institutions an oral question in order to find out whether or not they are going to meet the commitment that they should have met last year.
It has already been said and could, in a way, be right: we are in a difficult economic situation; we are in an economic crisis in which the majority of countries are cutting their budgets, and it will be thought of as preposterous to ask for more money for the European Union. However, I would like to say two things to you about that.
Firstly, these cuts that EU Member States are making are being made in order to cut the deficit and the budgets of the European Parliament and the EU are not in deficit. In fact, they are not in deficit because this is a requirement of the treaties.
Secondly, and much more importantly, if we really believe in the European project and if we want to carry on being relevant, we must react now. There will be winners and losers and if we do not want to belong to the losers' group, we must set out a clear and ambitious strategy.
I hope that this does not get stuck as a declaration of intentions, because we cannot let ourselves allow that.
Madam President, I would like to start by reminding the Council that it was the one that suggested we have this mid-term review. It was the Council that demanded that mid-way through the period, we should see whether the funds could potentially be used elsewhere, whether we could revise how the funds are used. Now the Council is saying that it would rather not talk about this. The ball is in the Commission's court. The Commission claims that it has, of course, looked at the funds and at how much flexibility there is. I would like to thank Mr Lewandowski, because we have an excellent report that shows that, on the whole, there is no flexibility.
We therefore need to get our act together and consider what options are available. We need to consider not only how much flexibility we have but also whether there are any programmes that are not working. Are there any opportunities for making savings? That was presumably also one of the Council's intentions. Is it possible to re-prioritise some things? We are, of course, thinking not only in terms of spending more money but also of possibly being able to spend the money in a better way. That could also be a possibility. Should we not open up this debate? The problems will not necessarily solve themselves if we do not talk about them. It might be a good idea to get started on this debate.
I have been surprised by the Member States' willingness recently to contribute outside the EU budget. I visited the Community Fisheries Control Agency in Vigo. There, they have chartered a boat to carry out fisheries control, and this is very much needed. The Member States are happy to pay for this outside the budget. Let me tell you, it will involve a lot of bureaucracy for such a small agency to collect money from 27 Member States. It is therefore not the right way to go. We need to get our heads out of the sand. We need to have an honest debate on this issue and see how we can solve the problems.
Madam President, Commissioner Lewandowski, Mr Espadas Moncalvillo, I am disappointed both by today's reply from the Spanish President-in-Office of the Council and that of Commissioner Lewandowski.
What you are doing here is passing the buck. Mr Espadas Moncalvillo says: yes, we need the Commission to draw up something. Then, Commissioner Lewandowski quite rightly says: we need a political vision for the future of the European Union, and yet he does not tell us what that might look like. Today, he simply said again: yes, we have to talk about it and we will submit a paper. Commission and Council, you have had many years to make progress on this political initiative. May I remind you that, in 2006, when the majority of the European Parliament voted through the current financial perspective, that was on the condition that there would be a mid-term review and that all income and expenditure would be put to the test. Austrian Chancellor Schüssel said on that occasion: 'If we do not come up with a new system, we will be at each other's throats when the next financial perspective comes along'. We have to stop the UK rebate and we really have to know where we stand in terms of our political objectives, but obviously we also need to agree a budget. So far, this action has failed to materialise and I regret that deeply. What we really need is a debate about the sources of finance for the European budget. Do we not, for example, need the CO2 tax and the financial transaction tax, precisely so that we can prevent the new tax burden falling on our citizens, while setting up a transparent basis for the European budget?
On the subject of income, everyone is saying that we cannot simply blunder on with our agricultural policy, especially after the health check study, and that it must be more environmentally friendly and more sustainable. No proposals for this have been mentioned as yet. In terms of the structural funds, if we are talking about climate policy, then it is patently clear that we have to change our structural policy, too, and that it has to become more sustainable, if we are seriously to take on our common climate change objectives.
That is the case, too, with all our education policy objectives, which means the Europe 2020 strategy. Or, consider our research policy: if we want to encourage our European talent in a different way and invest more in intelligence and education, then that needs to be reflected in the next financial perspective. Likewise, if we want to play a responsible role in foreign policy and crisis prevention, that too needs to be reflected in the European budget. While we are now all aware that Member States are responsible for reducing their debt, we must have a European understanding for our common global interests in the world, and that must be reflected in our next financial perspective. We should not waste any more time because we have already wasted years on the old structures. For that reason, we urgently need to get this review under way so that we really can identify new priorities.
The budget perspective for 2007-2013 adopted by the European Parliament in 2006 is, without doubt, a success of the entire Union. I say success, because a financial framework established for six years is another step towards ever greater integration of individual Member States. I do not need to remind everyone of the importance of cohesion policy - especially as concerns the European Union's internal affairs - which, in large measure, is helping to raise the standard of living, especially in the 12 recently accepted Member States. Of course, we must not forget, either, the funds designated for developing the competitiveness of the European economy or the financial resources being given to farmers.
Recently, more and more is being said about assigning greater resources to, among others, boosting innovation and the development of green technologies. Undoubtedly, these are important questions for the Union's economy, particularly during the crisis. However, such announcements are causing the greatest anxiety in countries such as Poland, because there is a real danger that the resources available for cohesion policy will be reduced, whereas cohesion policy is, in principle, one of the foundations of the European Union. Therefore, we should do everything to make sure that Union policy does not lose its most important feature.
While respecting and understanding the differences between regions, we must strive with might and main for the elimination of negative contrasts and gross social disproportions. Only a Europe of equal opportunities will be respected in the international arena and become a significant partner for the most important political and economic powers of today's world.
Therefore, I have a question: is it possible that a review of the Multiannual Financial Framework influenced by current financial and economic problems might seek to breach one of the fundamental principles of European solidarity and hit Member States whose presence in Union structures has been the shortest?
on behalf of the EFD Group. - Madam President, the revision of the Multiannual Financial Framework comes at a time of severe economic and financial crisis in Europe. We are not therefore in a position to cover the requirements of the Lisbon Treaty and the Europe 2020 strategy.
The President of the European Commission has dramatically announced that democracy could disappear in Greece, Spain and Portugal unless urgent action is taken to tackle the debt crisis. Does anybody think that these countries are in a position to finance an increase in the EU budget? Does anybody think that the rest of the Member States are in a position to bail out these countries and, additionally, to finance an increase in the EU budget? The answer to both questions is 'no'. Some difficult choices will have to be made at this point to allow a reduction in the EU budget. It is now time to get rid of programmes that have not proved efficient, of which we have many in the present EU budget.
(NL) Madam President, a while ago, I put written questions to the Council and the Commission on the Regulation and the Multiannual Financial Framework. These concerned, in particular, the proposed Article 8(3) of this regulation, and the judgment of the European Court of Justice of 6 May 2008 in Case C-133/06. The Council said it was still dealing with the regulation, and so I should like to know whether it has now adopted a position on Article 8(3).
The Commission, on the other hand, says that the regulation, and therefore Article 8(3), does not have a second legal basis, and refers in this connection to Article 312 of the Treaty of Lisbon. Could the Commission elaborate on this point? After all, it has not yet managed to convince me. As far as I am concerned, there is manifestly a second legal basis, as no mention is made of unanimity in the Council, which is required under Article 312(2). As I see it, therefore, an illegal decision-making process is being created that was forbidden by the Court in the judgment mentioned earlier. In addition, I should like to emphasise that the passerelle clause of Article 312(2) was, in any case, blocked by the Dutch Parliament in November 2009 and cannot be an option.
(ES) Madam President, I welcome the Council and the Commissioner.
We are going to change the focus. In the draft budget for 2011, the 2020 strategy talks about EUR 58 billion, or some 40%, to finance seven flagships, as the Commission calls them. However, in the draft budget for 2011, it talks about 85% on cohesion and natural resources.
Moreover, in the 2020 strategy, expressed in terms of the draft budget for 2011, at no point does the Commission include the word 'cohesion' or the word 'agriculture'. This means that there will be grey areas and overlaps in the budget, because I am sure that everyone thinks that cohesion and agricultural policy should be included in the 2020 strategy. This will involve tensions between the Member States and will involve, as it has done up to now, unofficial proposals that appear suddenly, are criticised, and are then hidden away and not mentioned again.
Commissioner, the Council has also made new commitments outside of the current Multiannual Financial Framework, such as the 'Food facility', Galileo, the economic recovery programme, the international thermonuclear experimental reactor, financial supervision, and the financial stabilisation plan, that are taking us a long way away from the Multiannual Financial Framework that we adopted in December 2005.
We need clarification to know, first, if it will be possible to finance all these flagships without damaging agricultural and cohesion policy, and whether we will have to face cuts to traditional policies to finance the new priorities with which the Council is presenting us. The special committee for the next Multiannual Financial Framework will start work this July.
Commissioner, we need this review that - as I say to a fellow Member who has now left the room - does not necessarily involve increasing the necessary resources, but possibly reorganising them. Commissioner, we need this revision precisely in order to be able to put this special committee in place at the same time as preparing this financial review.
(IT) Madam President, ladies and gentlemen, the economic, social and financial crisis of the last few months and years, the new Treaty of Lisbon with its new powers, and the challenge we have set ourselves with Europe 2020, require the mobilisation of massive new financial resources.
The paradox we are witnessing, including in this debate, is that right now, both the Commission and the Council appear to be silent and incapable of deciding and making choices. However, we know that if we want to come out of this difficult economic and social phase, if we want to address the major issues of the environment, the development of cohesion policy and agriculture in the coming years, then we need to invest more heavily in Europe and Europe's function, and hence its essential function, which is to say, its budget.
To do so, we must not be afraid to discuss, even at a time of budgetary restrictions, the idea of investing more heavily in resources and to have the strength and ability to develop debate and discussion that tackle the issue of increasing resources and that of more effective and flexible use of resources. This is the challenge we face.
(DE) Madam President, we urgently need this review. It is a few years too late and, because of this delay, the European Commission is, of course, getting caught up by one political reality after another. These changes which were ushered in by the Treaty of Lisbon must obviously now also be viewed in the light of the financial and economic crisis.
When the Commissioner repeatedly says that we should now set ourselves political goals and priorities, I can tell him what, in my view, our priority should be: it lies in saving, specifically saving on administrative expenditure under heading 5.
We have a situation where we do not know the exact scale of the European Union's administrative expenditure. The administrative expenditure of EU agencies, the decentralised agencies, is not covered by heading 5. That brings me on to my question: what are you going to do to ensure that we can finally have transparency in our administrative expenditure? What specifically are you going to undertake to ensure that expenditure is dramatically reduced?
(PT) In the resolution on the budget for the current year, Parliament approved the possibility of extending the Multiannual Financial Framework for 2007-2013 to 2015-2016. We are all aware that in seeking to control the deficit and reduce public debt, the Member States are cutting back on investment. This means that the implementation of EU funds will be further delayed. However, these resources are vital for social, economic and territorial cohesion.
Are the Commission and the Council therefore willing, like Parliament, to extend the Multiannual Financial Framework to 2015-2016? The challenges posed by globalisation, the ageing population and climate change have to be overcome. With the implementation of the 2020 strategy, I am sure that we will make the right choice and defend employment, quality of life and our social model. However, if we are to cope with these investments, how can we increase the European Union's budget? In 2009, the surplus was more than EUR 2.2 billion. Are the Commission and the Council willing for these surplus funds from the EU budget to be used to strengthen the following year's budget or to constitute a fund to finance the EU's priorities?
How would they proceed in relation to Parliament concerning the establishment of EU priorities? They advocate a clear escalation of EU priorities so that we can decide, in a transparent and consensual manner, what we want to support, in a concrete form and with financial support, and what we are supporting from a strictly political point of view, but will this have any impact on the budget?
(FR) Madam President, Commissioner, it is a pity that the European budget, which should be a symbol of solidarity and the will to act together, has become a rigid tool, which the citizens do not understand and which lags behind the expectations of European society, incapable of being deployed to fight the social repercussions of the crisis.
From this point of view, not a day passes without the media or a top-ranking politician talking about the need for a stronger European budget. Tension is increasing between revenue that is too modest, too dependent on the contributions of the Member States, and the money that the Union needs to spend in order to kick-start growth. For example, in the draft budget for 2011, the Commission simply presents a margin for manoeuvre of EUR 50 million to support new projects linked to employment and corporate competitiveness, which are top priorities. The revision of the financial framework is therefore a serious challenge for the future of the Union if we want to make it a real political and economic leader and also, and above all, a player that is closer to its citizens at a time when nearly 25 million of them are affected by unemployment.
(NL) Madam President, the debate further to Mr Böge's question has not actually borne a great deal of fruit. The envisaged mid-term review has failed to materialise and, in addition, what is now being promised is extremely meagre. Against that background, Parliament too must become involved in steering things. I should like to make three suggestions.
Firstly, if there is no new money, we must simply reprioritise within the budgets. We must take a good look at where the big money is to be found within agriculture and the Cohesion Fund and focus it much more on the necessary aspects such as the agreements on the EU 2020 strategy.
Secondly, more flexibility must be introduced, as the Commissioner has already indicated. Without flexibility, we could never have raised the funds for the recovery plan in connection with the crisis. We must step up the search for any areas where leeway remains, for opportunities for deploying funds differently.
Thirdly, we need to innovate. An example is the transfer of funds from the Seventh Research Framework Programme to the European Investment Bank (EIB). These funds were then used to provide subordinated loans to the business community and universities, thus giving tremendous momentum to investments for the coming years at this point in the crisis.
I should like to know what your approach is to the matter, how the substance and the funds are to be linked. A final thought: perhaps you could go along with the ideas that have been expressed so often in this House.
Madam President, I would like to thank my colleague, Reimer Böge, for these questions and this debate on the budget.
Earlier today, we voted on Budget 2011 and we all know how difficult it was to manoeuvre within the very tight margins in the budget. We also know that we were due a mid-term review of the budget. Regarding the non-paper which I read from the Commission, I would like to ask what status it has now. I know it is slightly off this point, but are some of the ideas contained in it still within the Commission's framework for further discussion? I am particularly concerned about attitudes to agriculture spending and any attempts to renationalise that policy.
Others have, of course, discussed the realities for Member State budgets and Member State governments as well as the concern about looking for additional funding when all our Member States are having financial and economic problems. However, if we are to have more Europe, there is a requirement for more resources. I think one of the great difficulties we have in this Parliament is that we have not communicated enough the value of a European Union budget and what it does.
If you recall - again in the votes today - we voted on the Globalisation Fund. When citizens are in difficulty, whether it is from flooding or a jobs crisis, they turn to the European Union for support and they turn to it for budget support. That provides solidarity to the European Union, which is something that you cannot put a price on. I think we have to be conscious of this.
If we continue to measure and count euros, rather than looking at what we are trying to create in the European Union, I think we will limit our vision for the future of what we all hold dear at the European Union. That said, perhaps the analogy of a cake is appropriate at this point - that people look at the European Union budget in the shape of a cake. If we have more demands on it, we will continue to slice it ever thinner unless we increase the resources.
(IT) Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the revision of the Multiannual Financial Framework is a process that is essential for the future of the Union.
Under the Treaty of Lisbon, a set of new responsibilities is transferred to EU level, and those responsibilities demand resources. However, in the light of the present Multiannual Financial Framework and of the reduced margins appearing under the various headings, I do not think we will be able to finance the new responsibilities provided for by the treaty.
In an economic crisis such as the one we are experiencing, it is unlikely that Member States will increase their contributions, but we can review the current economic framework. This means we can look at how to make best use of the resources that we do have available. It is in this context, then, that we must re-examine the new Multiannual Financial Framework, because the alternative option of burying our heads in the sand and pretending we cannot see the problem does not strike me as being the best strategy for dealing with it.
(RO) You are right, Commissioner, when you say that the Multiannual Financial Framework 2007-2013 and its review must project a political vision, and we must have the courage to embrace this new political vision. The EU 2020 strategy has to form the basis for reviewing the Multiannual Financial Framework and for the future financial outlook.
Unfortunately, the economic and financial crisis is having an impact on both the EU and national budgets. We need solutions to resolve the social crisis as well, which has evolved as a result of the economic and financial crisis. The mid-term review of the Multiannual Financial Framework provides a good platform for the European Union's economic recovery.
I wish to mention, in particular, the development of the transport infrastructure and energy efficiency in buildings. Just in April 2009, we amended the regulation so that all Member States enjoy a rate of 4% of the ERDF allocation to be used for energy efficiency in residential buildings and for the building of social housing. Has the Commission started to adjust operational programmes along with Member States in order to adapt them and increase the level of absorption of European funds?
Madam President, do you think, Commissioner, that the Lisbon Treaty is the greatest political achievement for our House? I do. Do you agree that the Lisbon Treaty's new competences are our best means to modernise our economy? I do. Do you think this is the way for us to achieve jobs and growth? I do. If your answers are the same 'yes' as mine, then you have to agree that to manage the more general financial framework and to provide the financial means to achieve our targets laid down in the Lisbon Treaty has to be priority number one for this House and for the Council and Commission too.
Mr President, I think the Commissioner said at the outset, and he was correct, that we need to learn the lessons from the financial crisis and take measures to ensure that it does not happen again.
He is absolutely right in that and, obviously, the Lisbon Treaty gives us stronger control over those situations because, in the recent past, the real lesson to be learnt is that politics and politicians were not in control, that we allowed bankers, regulators and rating agencies to do as they wished and we see now where we are as a result of it.
We must ensure that that never happens again and we, as politicians, and particularly here in the European Union, have to take control because we are supposed to be in control and everybody else should fall into line beneath that, observe the law and ensure that proper practices are operated on a daily basis.
Madam President, I would like to respond to some of the speeches; not all of them, because there have been a great many, but I would like to respond to some of them briefly.
To Mr Lewandowski in particular: I would like to express my agreement with his concern that at this time of economic uncertainty and difficulty, all available resources should be used by the Member States and by the European Union itself to combat unemployment and get out of the crisis as soon as possible.
I would like to say to Mr Marinescu that it was indeed agreed in the Council's guidelines that strengthening the External Action Service would not result in higher costs. In other words, it should not, under any circumstances, involve greater expenditure and devoting more resources for this purpose, but rather budgetary neutrality would be maintained.
To Mrs Gardiazábal Rubial, I would like to say that the current budgetary framework provides sufficient flexibility mechanisms to cover some of the initiatives that she is proposing, and that the European Union budget is not in deficit, but it is, of course, fed by contributions from the Member States, and especially from the gross national income resource. It is easy to appreciate that more intensive use of this resource would aggravate the individual situations faced by each of the Member States which, as you are all aware, are very delicate at the moment. Using this channel to increase the EU budget would therefore be contradictory in the crisis situation that we are experiencing.
This initial position does not, however, mean that a review cannot be considered if exceptional circumstances exist or arise, as has happened in the past on several occasions, in this planning period. This can, however, only be done if the other financing options have been considered.
I would like to say to Mrs Trüpel that it may indeed be interpreted externally that the Commission is suggesting that the Council is not being accurate about the need or the path that needs to be followed in order to change the financial framework and, in turn, the Council could be asking it for a document to serve as a platform for launching that review. The fact is, however, that we are all immersed in a very complicated macro-economic situation, as I said before, which requires two things: firstly, making it a priority to solve the problems at national level, and secondly, maintaining the EU's efforts, as they are now in the current financial framework, without any changes until we have a sufficiently documented and agreed study.
I would like to stress to Mr Wlosowicz that I support him in his defence of the cohesion policy. The Council has always defended this policy as an emblem of the European Union and a platform for achieving the convergence targets that the EU has set itself. It should therefore be understood that the Council will always fully support this policy.
I would like to say to Mrs Andreasen that I do indeed agree with her that in the current situation, it is not possible to increase the EU's resources. Therefore, as I said before in my first speech, we need to use those resources by prioritising and redistributing allocations to make spending increasingly efficient and achieve our objectives in the most intelligent way.
This does not in any way mean that there is a risk of democracy being lost in any of the countries that you mentioned, and I therefore think that we should eliminate even the possibility of a risk of that happening, even if it is very remote.
With regard to Mr van der Stoep, I would like to say that we are going to propose that the possibility of flexibility in the Financial Framework Regulation be looked at.
To Mr Cozzolino, I would like to say that my position is the same as I expressed before, i.e. that in the current mindset, it will be difficult for the Member States, who are making a huge effort to reduce the deficit, to put more resources in the European Union budget.
I would like to say to Mr Ehrenhauser that we are going to prioritise and redistribute heading 5 as far as possible and reduce its size or allocation, provided that this does not negatively affect control or intelligent and efficient allocation of expenditure. This measure is therefore part of the general move towards flexibility and prioritisation that I was talking about before.
I must say to Mr Fernandes that under no circumstances are we considering postponing the Multiannual Financial Framework. On the contrary, things are progressing normally and the new financial framework will be adopted at the appropriate time.
I say the same to Mrs McGuinness: it is not possible to allocate more resources at the moment, given the shortages, the worsening of the economic situation and the difficulties that many countries are experiencing, and what we therefore need to do is try to find a way to use those resources better.
I would also like to say, in response to another speaker, that the EU budget has been adapted in order to respond to the crisis and has not been stagnant in the face of this new situation that has arisen in the last two years, and it has also responded to the social challenges that have arisen. This is what happened, for example, with the European Economic Recovery Plan.
In addition, and finally, I will pass on the remainder of the comments from Members to the Council and would like to thank them personally and also on behalf of the Council for their speeches.
Member of the Commission. - Madam President, I would like to thank Members for their interventions. Listening to your comments, I can hear the clear voice in favour of revision that is, in your understanding, fresh money to finance the new challenges. On the other hand, I can also hear the concern as to the implications of the present financial crisis that is enforcing deep reductions in public expenditure in the Member States.
There were many questions on the review - which is no longer the mid-term review as it is delayed in agreement with the two arms of the budgetary power. It will come in September and will include quantifications of new own resources of the possible candidates to replace the national contributions that have been dominant so far. It will not be so much a technical report as a political one, concerning also the consequences of the Lisbon Treaty, which finds a strong supporter in Mrs Herczog. I believe that Lisbon should not be associated only with additional administrative expenditure - which is the case nowadays - and should prove that this is value added, not only regarding the new posts and new type of administrative expenditure that is normally least loved by taxpayers in the European Union.
As to Article 8.3, deleted by the Council, we are to defend flexibility in one form or another. This is the clear conclusion from our conciliations since 2007. Mr Garriga Polledo has enumerated several major challenges. It is not about supervisory agencies but mainly about ITER, Galileo and other large-scale projects, difficult to place within the existing multiannual framework. However we have quantifications. For ITER, it is very clear what will in come in 2012-13. However, we need long-term commitment before budgeting with this need to find the solution.
As to the administration, I cannot promise Mr Ehrenhauser full answers about transparency, but I can promise that we are very serious in the Commission about zero growth. There will be no additional posts until 2013. That is my understanding of the self-restraint that is needed in the time of crisis. I cannot respond fully to the questions on how to operate with surpluses under the present regime, but it might be a contribution to the discussion of the rules of the next financial perspective.
Ms McGuinness asked about the non-paper. This is already forgotten, passé, non-existent! New papers should appear in October or November on the two big spending areas - cohesion and the common agricultural policy - and should be of a different nature to the one that has been leaked, the so-called non-paper.
I am looking forward to cooperating on further steps. The calendar is very clear, with a vote on the Lisbon package in November in the Parliament and possible culmination with the conciliation. That is, a vote in October and conciliation in November.
Madam President, I do apologise, but since we have a couple of minutes before the next item, I would just like to make two concluding comments.
I understand the difficult plight of the Member States from some of the arguments put forward by the Presidency-in-Office. However, the Council's replies still do not fully reflect the necessities and budgetary challenges facing the European Union as a whole, nor its future direction. That is why we have to work together.
From the Commissioner's replies, I take it that he has opened the door an inch for further talks and we will now be trying to get a foot in that door. The Committee on Budgets will, therefore, present an interim report on the procedure for approval of the review of the Multiannual Financial Framework on the basis of Article 81 of the Rules of Procedure, so that plenary is given the negotiating mandate for further talks in September.
The debate is closed (Rule 149).
in writing. - (EL) The Treaty of Lisbon sets new priorities for the EU, while the EU 2020 strategy contains ambitious targets in crucial sectors for the future of the EU, which change the data on which the current Multiannual Financial Framework is based. More importantly, the consequences of the recent economic crisis, which are not yet fully understood and continue to expand, have shown that the challenges which we are being called on to respond to are changing drastically year on year and require adjustments at numerous levels if our policies are to be effective. However, we all know that every new policy, initiative and programme developed by the EU cannot be implemented without the necessary funds. The margins of the current Multiannual Financial Framework are very narrow, even suffocating I would say, and they leave no room for manoeuvre in coming years; for example, on the basis of the margins under Titles 1a and 4, unforeseen requirements cannot be met. We therefore urgently need to revise the current Multiannual Financial Framework in order to make provision for the necessary resources that will allow the EU to honour its undertakings and respond to the increased demands of European citizens. In wasting time, we are wasting opportunities.